Dismissed and Memorandum Opinion filed October 2, 2008







Dismissed
and Memorandum Opinion filed October 2, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00837-CR
____________
 
ALLEN ROY MILLER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
 Harris County, Texas
Trial Court Cause No. 1166784
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a Aguilty@ plea to theft.  In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on June 26, 2008, to
confinement for five  years in the Institutional Division of the Texas
Department of Criminal Justice.  No timely motion for new trial was filed. 
Appellant=s pro se notice of appeal was not filed until August 28, 2008. 
.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal.  Under
those circumstances it can take no action other than to dismiss the appeal.  Id.
Moreover,
the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
For
these reasons, the appeal is ordered dismissed.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
2, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b)